Citation Nr: 0212770	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-10-841	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 17, 1996, 
for service connection for post operative posterior capsular 
repair and medial meniscectomy with posttraumatic arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
November 1970.  This appeal to the Board of Veterans' Appeals 
(Board) arises from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In August 2001, this case was 
remanded to the RO, and it is once again before the Board.

In an April 2002 supplemental statement of the case, the RO 
determined that the rating decision of March 20, 1973, which 
denied service connection for a left knee disability, was not 
the product of clear and unmistakable error (CUE).  However, 
while the record indicates that the veteran's allegation of 
CUE in the March 1973 rating decision was initially addressed 
within the content of April 2002 supplemental statement of 
the case, the record does not reflect that the veteran has 
been given proper written notification of this adverse 
determination, or of his appellate rights with respect 
thereto.  Further, the Board directs the RO's attention to 
the amended version of 38 C.F.R. § 19.31(a), which provides 
that "[i]n no case will a Supplemental Statement of the Case 
be used to announce decisions by the agency of the original 
jurisdiction on issues not previously addressed in the 
Statement of the Case . . . ."  67 Fed. Reg. 3099, 3104 
(Feb. 22, 2002).  Therefore, in view of this procedural 
deficiency, the issue of whether there was CUE in the March 
1973 rating action denying service connection for a left knee 
disability is referred to the RO for appropriate action 
consistent with the amended section 19.31(a), to include 
providing the veteran with written notification of the denial 
of the CUE claim and of his right to initiate an appeal of 
that adverse determination by filing a notice of 
disagreement.  Id; 38 U.S.C.A. § 7105 (West 1991).

In July 2002, the veteran raised the issue of entitlement to 
an increased rating in excess of 10 percent for the service-
connected left knee disorder.  This issue has not been 
developed or adjudicated for appellate review and is referred 
to the RO for appropriate action.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.


FINDINGS OF FACT

1.  In March 1973, the RO denied the claim of service 
connection for a left knee disorder and in January 1993, the 
RO denied the veteran's application to reopen the claim of 
service connection for a left knee disorder.  The veteran did 
not file timely appeals with either the May 1973 or January 
1993 RO determinations.

2.  The March 1973 and January 1993 RO decisions are final.

3.  On April 17, 1996, the RO received the veteran's 
application to reopen the claim of service connection for a 
left knee disorder.  

4.  The RO denied the application to reopen the claim of 
service connection for a left knee disorder in July 1996.  
The veteran appealed the adverse determination to the Board.

5.  In a decision dated in April 1998, the Board reopened the 
claim of service connection for a left knee disorder upon a 
finding that new and material evidence had been submitted.  
The Board remanded the issue of service connection for a left 
knee disorder to the RO for further development.

6.  Based on a consideration of all the evidence, the RO 
granted service connection for a left knee disorder and 
assigned April 17, 1996 (date of claim to reopen), as the 
effective date.





CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 
1996, for an award of service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 
1991); 38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has notified the appellant and 
his representative of the laws governing the assignment of 
effective dates.  The appellant and his representative were 
provided with a copy of the appealed February 1999 rating 
decision, and a March 2000 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In a November 2001 letter, the VA 
notified the veteran of the VCAA.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Entitlement to an effective date earlier than April 17, 
1996, for service connection for post operative posterior 
capsular repair and medial meniscectomy with posttraumatic 
arthritis of the left knee.

A.  Factual Background

The veteran, in November 1972, filed a claim of service 
connection for residuals of a left knee injury.  The RO 
denied the veteran's claim for service connection for a left 
knee disorder on March 20, 1973.  The RO notified the veteran 
of its determination on April 19, 1973, and provided the 
veteran with his appellate rights in regard thereto.  On May 
13, 1974, the RO received a statement from the veteran 
expressing his disagreement with the RO's March 1973 denial 
of the claim of service connection for a left knee disorder.

Received in July 1974 was a letter from the veteran's 
congressman.  The congressman made an inquiry of the 
circumstances pertaining to the veteran's left knee disorder.  
He attached a copy of a letter that the veteran sent to him.  
In the letter, the veteran asserted, in essence, that his 
left knee disorder was aggravated in service.

In November 1990, the RO received the veteran's request to 
reopen the claim of service connection for a left knee 
disorder.  By a November 1990 letter, the RO responded to the 
veteran's request.  The RO stated that the evidence submitted 
in connection with the claim was previously considered.  The 
RO stated that the claim could not be reconsidered unless the 
veteran submit new and material evidence showing that his 
preservice left knee injury was permanently aggravated in 
service.  The RO requested that the evidence be submitted 
within 60 days.  The RO stated that the evidence had to be 
submitted within one year from the date of the letter, 
otherwise, benefits, if granted, could not be paid prior to 
the date of the receipt of the new evidence.  No additional 
evidence was submitted within a year of the RO's November 
1990 letter.

In October 1992, the veteran filed, in essence, another 
request to reopen the claim of service connection for a left 
knee disorder.  He argued that his left knee disorder was 
aggravated by active military service.

The RO, in an October 1992 letter, requested that the veteran 
provide evidence to support his claim that his left knee 
disorder was aggravated in service.  The RO informed the 
veteran that the evidence should be received within 60 days.

The RO denied the claim of service connection for a left knee 
disorder in January 1993.  The veteran was provided notice of 
his procedural and appellate rights.

On April 17, 1996, the RO received the veteran's request to 
reopen the claim of service connection for a left knee 
disorder.  The RO denied this claim in July 1996.  The 
veteran appealed the adverse determination to the Board.  The 
Board heard testimony on the issue at a January 1998 hearing.  
A January 1998 medical opinion was submitted directly to the 
Board for consideration.  The veteran waived the right to 
have this evidence reviewed by the RO.

In a decision dated in April 1998, the Board reopened the 
veteran's claim for service connection for a left knee 
disability finding that the January 1998 private medical 
opinion was new and material evidence.  The Board remanded 
the issue of service connection for a left knee disorder to 
the RO for further evidentiary development.  The RO completed 
the development requested by the Board and in February 1999, 
the RO granted service connection for postoperative capsular 
repair and medial meniscectomy with posttraumatic 
osteoarthritis of the left knee.  A 10 percent disability 
evaluation was assigned, effective on April 17, 1996.  In 
February 2000, the veteran filed a timely notice of 
disagreement with the April 17, 1996 effective date assigned 
for the grant of service connection and compensation for a 
left knee disorder.  He was issued a statement of the case 
and in May 2000 the veteran submitted a substantive appeal.  
In his appeal, the veteran argued that he believed that his 
benefits should be retroactive from his first filing in 1973 
or from his enlistment of 1964.

During a June 2001 Board hearing, the veteran stated that he 
did not enter service with a left knee disorder.  He stated 
that his left knee disorder was incurred in service.  He 
argued that the RO erred in denying his claim based on a 
finding that he had a pre-existing service left knee disorder 
which was not aggravated by service.

In a July 2002 statement, the veteran argues that the past 
denials of his claim were erroneous, and as such he is 
entitled to an effective date which is earlier than April 
1996.

B.  Analysis

In this matter, the veteran asserts that he is entitled to an 
effective date earlier than April 17, 1996, for the grant of 
service connection for his left knee disability.  He claims 
that the RO erroneously denied his prior claims of service 
connection and therefore, the effective date of service 
connection should be made effective from the time that he 
first filed his claim of service connection in November 1972.  
The veteran's argument tends to be a claim for clear and 
unmistakable error in prior RO decisions.  Such claim has not 
been developed and adjudicated for appellate review.  As 
noted in the introduction of this decision, however, the RO 
made a determination that there was no clear and unmistakable 
error in its March 1973 RO decision denying service 
connection for a left knee disorder.  The veteran should 
appeal the RO's determination if he disagrees with such 
finding.  The Board also notes that the veteran claims that 
service connection should be granted from the time of his 
discharge from service.

The veteran's initial claim for service connection for a left 
knee disorder was denied by the RO in March 1973.  While he 
filed a notice of disagreement with that decision, such 
disagreement was not timely received by the RO.  The laws at 
the time of the March 1973 rating action provided that 
generally a notice of disagreement shall be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination; otherwise the decision will 
become final.  38 U.S.C. § 4005 (1973); 38 C.F.R. § 19. 118 
(1973).  The veteran was notified of the March 1973 adverse 
determination on April 19, 1973; however it was not until May 
14, 1974, that he disagreed with the April 1973 
determination.  Since a timely notice of disagreement was not 
received, the March 1973 rating action became final.  Id. 

In November 1990, the veteran filed a request to reopen his 
claim of service connection for a left knee disorder.  
Although the RO informed the veteran that his claim could not 
be reconsidered since he did not provide any new and material 
evidence to reopen the claim, there is no indication in the 
record that the RO gave the veteran notice of his procedural 
and appellate rights.  In October 1992, the veteran once 
again submitted a request to the RO to reopen the claim of 
service connection for a left knee disorder.  The RO, in 
October 1992, requested that the veteran submit evidence to 
support his claim within 60 days.  The veteran failed to 
submit any evidence to the RO, and in January 1993, the RO 
denied the claim of service connection for a left knee 
disorder.  The RO provided the veteran with notice of his 
procedural and appellate rights.  The veteran did not appeal 
this adverse determination.  Consequently, the 1993 RO 
decision is final. 38 U.S.C.A. § 7105.  A statement by the 
veteran to his congressman and submitted to the RO in July 
1974 may be considered a request to reopen the claim of 
service connection for a left knee disorder.  Even if it is 
determined that such correspondence is a request to reopen 
the claim of service connection, that claim, as well as the 
November 1990 claim were subsumed in the January 1993 final 
RO decision.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

Inasmuch as the January 1993 RO decision is final, the 
effective date for service connection for a left knee 
disorder must be determined in relation to a subsequent 
reopened claim supported by new and material evidence. 

The law unambiguously provides that the effective date for an 
award of compensation based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof. 38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400; see also 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred in or aggravated in the line of 
duty in active service).  

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii). The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified. 38 C.F.R. § 3.155.  Further, 
a reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ." 38 C.F.R. § 3.160(e).

Following the final disallowance of the claim in January 
1993, the RO received a request to reopen the claim of 
service connection for a left knee disorder on April 17, 
1996.  There are no documents in the record between the 
January 1993 final RO decision and the receipt of the April 
1996 claim which can be construed as a claim to reopen.  
Therefore, the Board determines the date of the reopened 
claim to be April 17, 1996.  As such, this must be the 
effective date of the award of service connection for a left 
knee disorder based on the reopening of the claim.  
Application of the governing law permits no earlier effective 
date.  The law, not the evidence, controls the outcome of 
this claim.  As a matter of law, the claim for an earlier 
effective date for service connection for a left knee 
disorder must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an effective date earlier than April 17, 1996, 
for service connection for postoperative posterior capsular 
repair and medial meniscectomy with posttraumatic arthritis 
of the left knee, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

